Appeal by an employer and its insurance carrier from an award of the Workmen’s Compensation Board allowing death benefits to the widow of a deceased workman. The employer owned and operated a bar and restaurant in Webster, New York, and decedent was there employed in the capacity of a porter. He received the sum of $14.95 per week for his services together with his room and board. The room he occupied was in the basement of the premises. Some time during the noon hour of March 10, 1952 decedent fell down some stairs leading from the dining *1024room to the basement of the employer’s premises and sustained injuries which resulted in his immediate death. The accident was unwitnessed and decedent’s body was found at the 'bottom of the stairway. It is the claim of appellants that decedent had finished his duties for the day and hence that the aceident did not arise out of and in the course of his employment. There is testimony that decedent’s ordinary work as a porter was usually finished by nine or nine-thirty in the morning, but there is also testimony by the employer that decedent stayed around the place after his ordinary work was finished and frequently made himself useful in various ways. While he may not have been required to have performed this extra work nevertheless the employer, on his own admission, accepted the benefit thereof. This testimony was sufficient to sustain the finding of the board that the activity of the decedent at the time of his death was reasonably incidental to the employment. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.
Present-—Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.